969 So. 2d 1225 (2007)
R.Z., Father of Z.Z. And C.Z., Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 1D07-4623.
District Court of Appeal of Florida, First District.
December 17, 2007.
Kimberly F. Pell, Panama City, for Appellant.
No Appearance for Department of Children and Families, Ama N. Appiah, Orlando, for Guardian ad Litem.
PER CURIAM.
This appeal, brought by the father in this dependency case, was not filed within 30 days of the date of rendition of the Order of Adjudication, entered December 1, 2006. Therefore, the appellant's notice of appeal did not timely invoke this Court's jurisdiction, see Fla. R.App. P. 9.110(b). Accordingly, this appeal is hereby dismissed for lack of jurisdiction, without prejudice to the appellant's right to seek relief in the trial court, see In the Interest of E.H., 609 So. 2d 1289 (Fla.1992); A.G. v. Dep't of Children & Families, 846 So. 2d 622 (Fla. 4th DCA 2003); Fla. R. Juv. P. 8.270(b), or to bring a timely appeal from the final order of disposition, A.G. v. Dep't *1226 of Children & Family Servs., 731 So. 2d 1260 (Fla.1999).
DISMISSED.
ALLEN, DAVIS, and BENTON, JJ., concur.